    
Exhibit 10.33
U.S. $1,676,250
  
Glen Cove, New York
    
October 1, 2001

 
PROMISSORY NOTE
 
WHEREAS, Acclaim Entertainment, Inc. (the “Payee”) issued a warrant numbered
W-4, dated April 2, 1991, to purchase 562,500 shares of common stock of the
Payee at an exercise price of $3.00 per share (as adjusted on a post-stock split
basis) (the “Warrant”) to James R. Scoroposki (the “Payor”);
 
WHEREAS, the Payor exercised the Warrant to purchase 562,500 shares of common
stock, par value $.02 per share, of the Payee (the “Warrant Shares”);
 
WHEREAS, the Payor paid the Payee $11,250 representing the amount equal to (x)
the par value of the Payee’s common stock, times (y) the number of Warrant
Shares; and
 
WHEREAS, the balance of the payment for the Warrant Shares may be paid by Payor
by delivery of this note to the Payee.
 
FOR VALUE RECEIVED, the Payor hereby unconditionally promises to pay to the
order of the Payee, the principal amount of ONE MILLION SIX HUNDRED SEVENTY SIX
THOUSAND TWO HUNDRED AND FIFTY DOLLARS ($1,676,250) together with accrued and
unpaid interest thereon. The Payor further agrees to pay interest on such
principal amount at the rate Payee is charged from time to time by GMAC
Commercial Credit LLC (the “Bank Rate”). All amounts payable hereunder shall be
payable to Payee in United States dollars at such bank account as shall be
designated by the Payee in immediately available funds or as otherwise specified
to Payor in writing. Payment on this note shall be applied first to any expenses
of collection, then to accrued interest, and thereafter to the outstanding
principal balance hereof. The principal amount and accrued interest are due and
payable on the earlier of (i) the first anniversary hereof and (ii) to the
extent of the proceeds of any “Warrant Share Sale” (as defined below), the third
business day following the date upon which Payor sells any or all of the Warrant
Shares (a “Warrant Share Sale”).
 
Payor may at any time and from time to time prepay the principal amount, in
whole or in part, without premium or penalty.
 
The following events shall each be an “Event of Default” under this note:
 
(a) bankruptcy or insolvency of Payor; and
 
(b) Payor’s failure to pay any of the principal amount due under this note on
the date the same becomes due and payable, or any accrued interest or other
amounts due under this note after the same becomes due and payable.





--------------------------------------------------------------------------------

 
Upon the occurrence of an Event of Default, the unpaid principal amount, all
unpaid accrued interest thereon and all other amounts owing hereunder may, at
the option of Payee, become immediately due and payable to Payee; provided,
however, that upon the occurrence of an Event of Default described in (a) above,
all indebtedness of Payor to Payee shall become immediately due and payable
without any action of Payee. Effective upon an Event of Default that is not
cured, the interest rate on this note shall increase by the lesser of the Bank
Rate plus 2% or the maximum penalty as shall be permitted by applicable law.
 
This note is made with full recourse to the Payor including without limitation
with full recourse to all assets of the Payor and pursuant to and upon all
warranties, representations, covenants and agreements on the part of the Payor
as contained herein.
 
Payor waives presentment and written demand for payment, notice of dishonor,
protest and notice of protest of this note, and shall pay all costs of
collection when incurred, including, without limitation, reasonable attorneys’
fees, costs and other expenses. Payor waives his rights to a jury trial in
connection with any claims arising under this note to the fullest extent
permitted by law. The right to plead any and all statutes of limitations as a
defense to any demands hereunder is hereby waived to the fullest extent
permitted by law.
 
If there has been an Event of Default by Payor hereunder, Payee shall be
entitled to receive and Payor agrees to pay all costs of enforcement and
collection incurred by Payee, including, without limitation, reasonable
attorneys’ fees relating thereto.
 
The provisions of this note shall inure to the benefit of and be binding on any
successor to Payor and shall extend to any holder hereof.
 
This note may not be changed, modified or terminated orally.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW.
 

 
By:
 
/s/    JAMES R. SCOROPOSKI        

--------------------------------------------------------------------------------

   
James R. Scoroposki

